Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
	page 1, line 12, the phrase -- now US Patent No. 11,499,241, -- should be inserted after the year “2021,”.
  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities:   
Claim 13
	line 2, the word -- wherein -- should be inserted before the word “a”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 12
	lines 1-9, recite:
“A high-concentration tin sulfonate aqueous solution consisting of: 
360 g/L to 420 g/L of a divalent tin ion (Sn2+);
10 g/L or less of a tetravalent tin ion (Sn4+); 
40 g/L or less of a free methanesulfonic acid; 
5 ppm or less of a dissolved oxygen; 
optional impurities of a plurality of metals; and 
optional chloride ions, 
wherein, a Hazen unit color number (APHA) is 240 or less, and 
a turbidity is 25 FTU or less.”

	The preamble of the claim recites “a high-concentration tin sulfonate aqueous solution”. However, the body of the claim does not recite any tin sulfonate in the solution. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Obata et al. (US Patent Application Publication No. 2003/0150743 A1).
	Regarding claim 12, Obata teaches a high-concentration tin sulfonate aqueous solution consisting of: 
• 360 g/L to 420 g/L of a divalent tin ion (Sn2+) [= 50 to 500 g/L of divalent tin ions] (page 4, [0068]);
• 10 g/L or less of a tetravalent tin ion (Sn4+) [= or less = 0 g/L]; 
• 40 g/L or less of a free methanesulfonic acid (= a free acid or complexing agent in the tin salt solution is preferably 10 to 500 g/L) [page 5, [0070] and [0071]; and page 3, [0041]: methanesulfonic acid]; 
• 5 ppm or less of a dissolved oxygen (= or less = 0 g/L); 
· optional impurities of a plurality of metals (= optional); and 
· optional chloride ions (= optional).
The solution of Obata differs from the instant invention because Obata does not disclose wherein, a Hazen unit color number (APHA) is 240 or less, and a turbidity is 25 FTU or less.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Obata 

teaches a solution in a similar manner as presently claimed. If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
Furthermore, when the elements of the claimed composition were accounted for in the prior art, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 
	Regarding claim 13, Obata teaches wherein a total content of the plurality of metals is 4 mg/L or more and 30 mg/L or less in terms of metal (= the total concentration of the metal(s) being 20 to 2,000 ppm based on tin) [page 4, [0067]].
	Regarding claim 14, Obata teaches wherein the plurality of metals includes sodium, potassium, lead, iron, nickel, copper, zinc, arsenic, antimony, aluminum, silver, bismuth, magnesium, calcium, titanium, chromium, manganese, cobalt, indium, tungsten, thallium, and cadmium (= one or more metals selected from elements of Groups IB to VB of the fourth to sixth periods of the periodic table of the elements excluding tin, mercury, thallium and the elements included in the above group (I)) [page 4, [0067]].
	Regarding claim 15, the solution of Obata differs from the instant invention because Obata does not disclose wherein a content of each of the plurality of metals is 10 mg/L or less 
in terms of metal.

	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because this limitation is optional since it further limits an optional feature.
	Regarding claim 16, the solution of Obata differs from the instant invention because 
Obata does not disclose wherein a content of the chloride ions is 4 mg/L or more and 10 mg/L or less.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because this limitation is optional since it further limits an optional feature.
Regarding claim 17, the solution of Obata differs from the instant invention because Obata does not disclose wherein the total content of the plurality of metals is 4 mg/L or more and 10 mg/L or less in terms of metal.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because this limitation is optional since it further limits an optional feature.

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).

	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 3, 2022